DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/20/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2019 and 3/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 17, and 20, although the closest prior art of record (such as Smith et al., (US 10262140 B2), Brashers (US 20180082296 A1), and Lewison et al., (US 20170338967 A1)) teaches A building device of a building, the building device comprising or being in communication with a processing circuit configured to: store one or more files, each of the one or more files comprising instructions and a ledger, the ledger comprising information describing at least one of the one or more files; and execute the instructions of the one or more files in response to a determination that the one or more files are verified.
However, none of the prior art, alone or in combination teaches verify the one or more files by: retrieving a root ledger from storage of the processing circuit, wherein the root ledger comprises second information based on one or more characteristics of a blockchain; reassembling the blockchain based on the ledger of each of the one or more files; verifying the blockchain with the root ledger; and verifying the one or more files with the blockchain verified with the root ledger in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497